
	
		III
		112th CONGRESS
		2d Session
		S. RES. 578
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Ms. Murkowski (for
			 herself, Mrs. Feinstein,
			 Mr. Moran, and Mr. Begich) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week, 2012.
	
	
		Whereas the Red Ribbon Campaign was established to
			 commemorate the service of Enrique Kiki Camarena, a special
			 agent of the Drug Enforcement Administration for 11 years who was murdered in
			 the line of duty in 1985 while engaged in the battle against illicit
			 drugs;
		Whereas the Red Ribbon Campaign was established by the
			 National Family Partnership to preserve the memory of Special Agent Camarena
			 and further the cause for which he gave his life;
		Whereas the Red Ribbon Campaign has been nationally
			 recognized since 1988 and is now the oldest and largest drug prevention program
			 in the United States, reaching millions of young people each year during Red
			 Ribbon Week;
		Whereas the Drug Enforcement Administration, established
			 in 1973, aggressively targets organizations involved in the growing,
			 manufacturing, and distribution of controlled substances and has been a
			 steadfast partner in commemorating Red Ribbon Week;
		Whereas the Governors and attorneys general of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, PRIDE Youth Programs, Young Marines, the Drug Enforcement
			 Administration, and hundreds of other organizations throughout the United
			 States annually celebrate Red Ribbon Week during the period of October 23
			 through October 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 United States faces in securing a safe and healthy future for families in the
			 United States;
		Whereas drug abuse and alcohol abuse contribute to
			 domestic violence and sexual assault and place the lives of children at
			 risk;
		Whereas emerging drug threats and growing epidemics demand
			 attention, with a particular focus on prescription medications, the second most
			 abused drug by young people in the United States, and synthetic drugs;
		Whereas, since the majority of teenagers abusing
			 prescription medications get the medications from family, friends, and home
			 medicine cabinets, the Drug Enforcement Administration will host a National
			 Take Back Day on September 29, 2012, for the public to safely dispose of unused
			 or expired prescription medications that can lead to accidental poisoning,
			 overdose, and abuse;
		Whereas synthetic marijuana, also known as
			 K2 or Spice, has become especially popular,
			 particularly among teenagers and young adults, and in 2011 poison centers
			 across the United States responded to about 6,960 calls related to synthetic
			 marijuana, up from approximately 2,900 calls in 2010;
		Whereas Congress recently enacted the Food and Drug
			 Administration Safety and Innovation Act (Public Law 112–144; 126 Stat. 993),
			 which adds 26 synthetic drugs to the Controlled Substances Act (21 U.S.C. 801
			 et seq.), including the drugs commonly found in products marketed as K2, Spice,
			 and bath salts; and
		Whereas parents, young people, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during the week-long celebration of Red Ribbon Week: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Red Ribbon Week, 2012;
			(2)encourages
			 children and teenagers to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States—
				(A)to promote the
			 creation of drug-free communities; and
				(B)to participate in
			 drug prevention activities to show support for healthy, productive, and
			 drug-free lifestyles.
				
